



COURT OF APPEAL FOR ONTARIO

CITATION: Khaiter v. Ontario, 2015 ONCA 438

DATE: 20150616

DOCKET: C57427

MacPherson, Epstein and Roberts JJ.A.

BETWEEN

Dr. Peter A. Khaiter

Plaintiff (Appellant)

and

Her Majesty the Queen in right of Ontario,
Ontario Labour Relations
    Board (OLRB)
, Mr. Kevin Whitaker, Ms. Kelly Waddingham, Mr.
    Christopher J. Albertyn,
Ms. Diane L. Gee, Mr. Tim R.
    Parker, Mr. Voy T. Stelmaszynski and Mr. Leonard Marvy

Defendants (Respondents)

Peter Khaiter, acting in person

Darrell Kleze, for the respondents

Heard: June 11, 2015

On appeal from the judgment of Justice David L. Corbett
    of the Superior Court of Justice, dated June 24, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals from the Order of Corbett J. of the Superior Court
    of Justice dated June 24, 2013, dismissing his action against the respondent
    HMQ (Ontario), specifically members of the Ontario Labour Relations Board
    relating to some of their actions and decisions in the exercise of their
    judicial functions. The motion judge granted the respondents motion and
    dismissed Dr. Khaiters action on several bases, both procedural and
    substantive, including judicial immunity, improper notice/limitation period,
    non-compliance with the
Proceedings Against the Crown Act
, and
    improper collateral attack on the decisions of the OLRB.

[2]

On this appeal, the appellant essentially re-argues the same points. We
    do not agree with his submissions. We do agree with the motion judges
    reasoning and conclusions, including his statement that Dr. Khaiters proposed
    action is thorough going abuse of process.

[3]

The appeal is dismissed. The respondent is entitled to its costs of the
    appeal fixed at $2,500, inclusive of disbursements and applicable taxes.


